UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-75899 TRANSOCEAN INC. (Exact name of registrant as specified in its charter) CaymanIslands 66-0582307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 Greenway Plaza Houston, Texas 77046 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 232-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filerx Accelerated Filer¨ Non-accelerated Filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of October 26, 2007, 291,860,905 ordinary shares, par value $0.01 per share, were outstanding. TRANSOCEAN INC. INDEX TO FORM 10-Q QUARTER ENDED SEPTEMBER 30, 2007 Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations Three Months and Nine Months Ended September 30, 2007 and 2006 1 Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Cash Flows Three Months and Nine Months Ended September 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 6. Exhibits 44 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Operating revenues Contract drilling revenues $ 1,455 $ 991 $ 4,088 $ 2,598 Other revenues 83 34 212 98 1,538 1,025 4,300 2,696 Costs and expenses Operating and maintenance 663 561 1,858 1,585 Depreciation 103 99 304 303 General and administrative 27 22 82 67 793 682 2,244 1,955 Gain from disposal of assets, net 8 47 30 222 Operating income 753 390 2,086 963 Other income (expense), net Interest income 7 4 17 14 Interest expense, net of amounts capitalized (23 ) (28 ) (93 ) (72 ) Other, net 287 7 295 9 271 (17 ) 219 (49 ) Income before income taxes and minority interest 1,024 373 2,305 914 Income tax expense 52 64 230 150 Minority interest (1 ) – – – Net income $ 973 $ 309 $ 2,075 $ 764 Earnings per share Basic $ 3.36 $ 0.99 $ 7.17 $ 2.39 Diluted $ 3.24 $ 0.96 $ 6.91 $ 2.31 Weighted average shares outstanding Basic 290 312 289 320 Diluted 300 323 301 332 See accompanying notes. 1 Index TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share data) September 30, December 31, 2007 2006 (Unaudited) ASSETS Cash and cash equivalents $ 618 $ 467 Accounts receivable, net of allowance for doubtful accounts of $41 and $26 at September 30, 2007 and December 31, 2006, respectively 1,266 946 Materials and supplies, net of allowance for obsolescence of $21 and $19 at September 30, 2007 and December 31, 2006, respectively 179 160 Deferred income taxes, net 28 16 Other current assets 132 67 Total current assets 2,223 1,656 Property and equipment 11,460 10,539 Less accumulated depreciation 3,489 3,213 Property and equipment, net 7,971 7,326 Goodwill 2,187 2,195 Other assets 319 299 Total assets $ 12,700 $ 11,476 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 406 $ 477 Accrued income taxes 156 98 Debt due within one year 1,018 95 Other current liabilities 419 369 Total current liabilities 1,999 1,039 Long-term debt 1,575 3,200 Deferred income taxes, net 57 54 Other long-term liabilities 566 343 Total long-term liabilities 2,198 3,597 Commitments and contingencies Minority interest 1 4 Preference shares, $0.10 par value; 50,000,000 shares authorized, none issued and outstanding – – Ordinary shares, $0.01 par value; 800,000,000 shares authorized, 290,802,699 and 292,454,457 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 3 3 Additional paid-in capital 7,780 8,044 Accumulated other comprehensive loss (31 ) (30 ) Retained earnings (accumulated deficit) 750 (1,181 ) Total shareholders’ equity 8,502 6,836 Total liabilities and shareholders’ equity $ 12,700 $ 11,476 See accompanying notes. 2 Index TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Cash flows from operating activities Net income $ 973 $ 309 $ 2,075 $ 764 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 103 99 304 303 Share-based compensation expense 11 5 30 13 Gain from disposal of assets, net (8 ) (47 ) (30 ) (222 ) Deferred income taxes 9 (7 ) 2 18 Deferred expenses, net (4 ) (40 ) (17 ) (95 ) Deferred revenues, net (20 ) 12 18 32 Other long-term liabilities 19 (4 ) 31 17 Other, net (7 ) (7 ) (3 ) (14 ) Changes in operating assets and liabilities Accounts receivable (82 ) (169 ) (320 ) (273 ) Other current assets 3 15 (29 ) (36 ) Accounts payable and other current liabilities (75 ) 76 65 167 Income taxes receivable/payable, net (25 ) 47 32 59 Net cash provided by operating activities 897 289 2,158 733 Cash flows from investing activities Capital expenditures (305 ) (434 ) (1,060 ) (710 ) Proceeds from disposal of assets, net 21 95 62 298 Joint ventures and other investments, net – – (3 ) – Net cash used in investing activities (284 ) (339 ) (1,001 ) (412 ) Cash flows from financing activities Borrowings under the Revolving Credit Facility, net – 900 – 900 Proceeds from issuance of debt, net – 1,000 – 1,000 Repayment of borrowings under Term Credit Facility (470 ) – (700 ) – Release of escrow funds – Nautilus lease financing – 30 – 30 Repurchase of ordinary shares – (1,751 ) (400 ) (2,351 ) Proceeds from issuance of ordinary shares under share-based compensation plans, net 1 1 56 67 Tax benefit from issuance of ordinary shares under share-based compensation plans 23 – 33 – Other, net 6 (5 ) 5 (5 ) Net cash provided by (used in) financing activities (440 ) 175 (1,006 ) (359 ) Net increase (decrease) in cash and cash equivalents 173 125 151 (38 ) Cash and cash equivalents at beginning of period 445 282 467 445 Cash and cash equivalents at end of period $ 618 $ 407 $ 618 $ 407 See accompanying notes. 3 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Note 1―Nature of Business and Principles of Consolidation Transocean Inc. (together with its subsidiaries and predecessors, unless the context requires otherwise, “Transocean,” “we,” “us” or “our”) is a leading international provider of offshore contract drilling services for oil and gas wells. We contract our drilling rigs, related equipment and work crews primarily on a dayrate basis to drill oil and gas wells. We also provide additional services, including integrated services. At September 30, 2007, we owned, had partial ownership interests in or operated 82 mobile offshore drilling units. As of this date, our fleet consisted of 33 High-Specification semisubmersibles and drillships (“High-Specification Floaters”), 20Other Floaters, 25 Jackups and four Other Rigs. We also have four High-Specification Floaters under construction. See Note 4—Drilling Fleet Expansion and Upgrades. On July 21, 2007, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with GlobalSantaFe Corporation (“GlobalSantaFe”) and Transocean Worldwide Inc., a direct wholly owned subsidiary of Transocean (“Merger Sub”). We estimate that the closing of the transactions contemplated by the Merger Agreement will take place on or before December 31, 2007. See Note 3—Merger with GlobalSantaFe Corporation. For investments in joint ventures and other entities that do not meet the criteria of a variable interest entity or where we are not deemed to be the primary beneficiary for accounting purposes of those entities that meet the variable interest entity criteria, we use the equity method of accounting where our ownership is between 20percent and 50 percent or where our ownership is more than 50 percent and we do not have significant control over the unconsolidated affiliate. We use the cost method of accounting for investments in unconsolidated affiliates where our ownership is less than 20 percent and where we do not have significant influence over the unconsolidated affiliate. We consolidate those investments that meet the criteria of a variable interest entity where we are deemed to be the primary beneficiary for accounting purposes and for entities in which we have a majority voting interest. Intercompany transactions and accounts are eliminated. Note 2―Summary of Significant Accounting Policies Basis of Presentation—Our accompanying condensed consolidated financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Pursuant to such rules and regulations, these financial statements do not include all disclosures required by accounting principles generally accepted in the U.S. for complete financial statements. The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods. Such adjustments are considered to be of a normal recurring nature unless otherwise identified. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007 or for any future period. The accompanying condensed consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. Accounting Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to bad debts, materials and supplies obsolescence, investments, intangible assets and goodwill, property and equipment and other long-lived assets, income taxes, workers’ insurance, share-based compensation, pensions and other postretirement benefits, other employment benefits and contingent liabilities. We base our estimates on historical experience and on various other assumptions we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from such estimates. 4 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Total Comprehensive Income—Total comprehensive income for the three and nine months ended September 30, 2007 was $971 million and $2,074 million, respectively, while the total comprehensive income for the three and nine months ended September 30, 2006 was $309 million and $764 million, respectively. There were no other comprehensive income items that were material for any of the periods presented. Capitalized Interest—We capitalize interest costs for qualifying construction and upgrade projects. We capitalized interest costs on construction work in progress of $19 million and $46 million for the three and nine months ended September 30, 2007, respectively. Capitalized interest for the three and nine months ended September 30, 2006 was $5 million and $7 million, respectively. Segments—We operate in one business segment, which consists of floaters, jackups and other rigs used in support of offshore drilling activities and offshore support services. Our fleet operates in a single, global market for the provision of contract drilling services. The location of our rigs and the allocation of resources to build or upgrade rigs are determined by the activities and needs of our customers. Share-Based Compensation—On January 1, 2006, we adopted the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”) using the modified prospective method. Share-based compensation expense for the three and nine months ended September 30, 2007 was $11 million ($10 million, or $0.03 per diluted share, net of tax) and $30 million ($27 million, or $0.09 per diluted share, net of tax), respectively. Share-based compensation expense for the three and nine months ended September 30, 2006 was $5 million or $0.02 per diluted share, which had an immaterial tax effect, and $13 million ($12 million, or $0.04 per diluted share, net of tax), respectively. Income Taxes—On January 1, 2007, we adopted the FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 clarifies the accounting for income taxes recognized in an entity’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. It prescribes a minimum recognition threshold and measurement attribute for recognizing and measuring the benefit of tax positions taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The cumulative effect adjustment upon adoption of FIN 48 resulted in a $146 million increase in our other long-term liabilities and a corresponding increase in the beginning balance of our accumulated deficit, primarily related to the ongoing dispute with Norway regarding certain restructuring transactions undertaken in 2001 and 2002. See Note 7―Income Taxes. On January 1, 2007, we adopted the Emerging Issues Task Force (“EITF”) Issue No. 06-3, “How Taxes Collected From Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement” (“EITF 06-3”). The scope of EITF 06-3 includes any tax assessed by a governmental authority that is directly imposed on a revenue-producing transaction between a seller and a customer, including sales, use, value added and excise taxes. EITF 06-3 provides that a company may adopt a policy of presenting taxes in the consolidated statement of operations on either a gross or net basis. If such taxes are significant, and are presented on a gross basis, the amounts of those taxes should be disclosed. We record taxes collected from our customers and remitted to governmental authorities on a net basis in our consolidated statement of operations and our adoption had no effect on our consolidated balance sheet, statement of operations or cash flows. New Accounting Pronouncements—In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements because the FASB previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007. We will be required to adopt SFAS 157 in the first quarter of fiscal year 2008. Management is currently evaluating the requirements of SFAS 157 and has not yet determined the impact on the consolidated financial statements. 5 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value. It also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 is effective as of the beginning of the first fiscal year beginning after November15, 2007. We will be required to adopt SFAS 159 in the first quarter of fiscal year 2008. Management is currently evaluating the requirements of SFAS 159 and has not yet determined the impact on the consolidated financial statements. Reclassifications—Certain reclassifications have been made to prior period amounts to conform with the current period’s presentation. These reclassifications did not have a material effect on our condensed consolidated financial statements. Note 3―Merger with GlobalSantaFe Corporation On July 21, 2007, we entered into the Merger Agreement with GlobalSantaFe. Under the terms of the Merger Agreement, GlobalSantaFe will merge with Merger Sub by way of a scheme of arrangement qualifying as an amalgamation under Cayman Islands law, with Merger Sub continuing as the surviving corporation (the “Merger”). Immediately prior to the effective time of the Merger, each of our outstanding ordinary shares (the “Transocean Ordinary Shares”) will be reclassified by way of a scheme of arrangement under Cayman Islands law into (1) 0.6996 Transocean Ordinary Shares and (2) $33.03 in cash (the “Reclassification” and, together with the Merger, the “Transactions”). At the effective time of the Merger, each outstanding ordinary share of GlobalSantaFe (the “GlobalSantaFe Ordinary Shares”) will be exchanged for (1) 0.4757 Transocean Ordinary Shares (after giving effect to the Reclassification) and (2) $22.46 in cash. The Transactions have been approved by our board of directors and the Merger has been approved by GlobalSantaFe’s board of directors. Consummation of the Transactions is subject to various conditions, including, among others, (1) approval by the shareholders of GlobalSantaFe of the Merger and approval by our shareholders of the Reclassification, the issuance of our ordinary shares in the Merger and certain amendments to our charter documents, in each case pursuant to the requirements specified in the Merger Agreement, (2)the receipt of required regulatory clearances, including the expiration of the Hart-Scott-Rodino waiting period and foreign competition clearances, (3) the receipt of financing sufficient to enable us to deliver the cash consideration in connection with the Transactions, (4) the accuracy of representations and warranties as of the closing date, including the absence of any material adverse effect with respect to our or GlobalSantaFe’s business, as applicable, and (5) other customary closing conditions. The closing of the Transactions will occur on the first business day immediately following the day on which all of the conditions to the Transactions contained in the Merger Agreement have been fulfilled or waived or on such other date as we and GlobalSantaFe may agree. We intend to complete the Transactions on or before December 31, 2007. On September 19, 2007, the Premerger Notification Office of the Federal Trade Commission and the Department of Justice granted early termination of the Hart-Scott Rodino waiting period. On September18, 2007, we made an informal submission to the Office of Fair Trading for the United Kingdom (the “OFT”). Although there is no statutorily prescribed deadline for a decision, we currently expect the OFT to announce its decision in November 2007 as to whether the proposed Merger will be referred to the Competition Commission of the United Kingdom (the “Competition Commission”) for further review. The Merger Agreement provides that, in the event the proposed Merger is referred to the Competition Commission for further review, the receipt of indications reasonably satisfactory to each of us and GlobalSantaFe that the proposed Merger can proceed is a condition to the obligation of each such party to complete the Transactions. A review by the Competition Commission may take up to six months to complete although we may request and receive permission to close under certain conditions pending the completion of such review. 6 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) In connection with the Transactions, on July 21, 2007, we and GlobalSantaFe entered into a commitment letter (the “Commitment Letter”), pursuant to which Goldman Sachs Credit Partners L.P. (“GSCP”), Lehman Commercial Paper Inc., Lehman Brothers Commercial Bank, Lehman Brothers Inc. and Lehman Brothers Holdings Inc. (collectively, the “Lehman Lenders”) committed to provide financing for the Transactions. The Commitment Letter provides for a $15 billion senior unsecured bridge loan facility due one year after closing, $10 billion of which is to be provided by GSCP and $5 billion of which is to be provided by the Lehman Lenders. On September 28, 2007, we, GSCP, the Lehman Lenders and other lenders entered into a $15.0billion, one-year senior unsecured bridge loan facility (the “Bridge Loan Facility”). See Note 8—Debt. Upon exercise following the Reclassification, we currently intend to allow warrant holders (see Note11—Stock Warrants) to receive 0.6996 of our ordinary shares and $33.03 (i.e., the same consideration that a warrant holder would have owned immediately after the Reclassification if the warrant holder had exercised its warrant immediately before the Reclassification) for each ordinary share for which the warrants were previously exercisable, at an exercise price of $19 per ordinary share for which the warrants were exercisable prior to the Reclassification. Note 4―Drilling Fleet Expansion and Upgrades Capital expenditures, including capitalized interest, totaled $1.1 billion during the nine months ended September 30, 2007. The following table summarizes actual capital expenditures, including capitalized interest, for our major construction and conversion projects (in millions): Total costs through December31, 2006 Nine months ended September30, 2007 Total costs through September30, 2007 Discoverer Americas $ 108 $ 193 $ 301 Discoverer Clear Leader 221 176 397 Discoverer Inspiration 130 128 258 Newbuild IV – 104 104 Sedco 700-series upgrades 149 152 301 Total $ 608 $ 753 $ 1,361 Construction work in progress, recorded in property and equipment, was $1.8 billion and $1.0 billion at September 30, 2007 and December 31, 2006, respectively. In June 2007, we were awarded a drilling contract for a fourth enhanced Enterprise-class drillship. We estimate total capital expenditure for the construction of this rig to be approximately $640 million, excluding capitalized interest. We expect the rig to be contributed to a joint venture in which we will retain a 65percent ownership interest. This rig is expected to be operational in the third quarter of 2010. 7 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Capital expenditures, including capitalized interest, totaled $710 million during the nine months ended September 30, 2006 and included $422 million spent on the construction of three enhanced Enterprise-class drillships and $95 million on two Sedco 700-series rig upgrades. See Note 14―Subsequent Events. Note 5―Asset Dispositions During the nine months ended September 30, 2007, we completed the sales of the tender rig Charley Graves and the swamp barge Searex VI for net proceeds of $44 million and recognized a gain on the sales of $31million ($28 million, or $0.09 per diluted share, net of tax). During the nine months ended September 30, 2006, we sold two of our Other Floaters (Peregrine III and Transocean Explorer), two of our tender rigs (Searex X and W.D. Kent), a swamp barge (Searex XII) and a platform rig. We received net proceeds from these sales of $260 million and recognized a gain on the sales of $219million ($194 million, or $0.58 per diluted share, net of tax). Any sale, lease or other disposal of assets which is material individually or in the aggregate to us except for sales of surplus equipment, sales of other assets in the ordinary course of business, or sales, leases or other transfers between us and our wholly owned subsidiaries or between those subsidiaries would require the consent of GlobalSantaFe pursuant to the Merger Agreement (see Note 3―Merger with GlobalSantaFe Corporation). Note 6―Repurchase of Ordinary Shares In May 2006, our board of directors authorized an increase in the overall amount of ordinary shares that may be repurchased under our share repurchase program to $4.0 billion from $2.0 billion, which was previously authorized and announced in October 2005. The repurchase program does not have an established expiration date and may be suspended or discontinued at any time. Under the program, repurchased shares are constructively retired and returned to unissued status. A summary of the aggregate ordinary shares repurchased and retired for the three and nine months ended September 30, 2007 and 2006 is as follows (in millions, except per share data): Three monthsended September30, Ninemonthsended September30, 2007 2006 2007 2006 Value of shares $ – $ 1,750 $ 400 $ 2,350 Number of shares – 24.4 5.2 32.2 Average purchase price per share $ – $ 71.67 $ 77.39 $ 72.88 Total consideration paid to repurchase the shares was recorded in shareholders’ equity as a reduction in ordinary shares and additional paid-in capital. Such consideration was funded with existing cash balances and borrowings under our Revolving Credit Facility. At September 30, 2007, we still had authority to repurchase $600million of our ordinary shares under our share repurchase program; however, any such repurchases would require the consent of GlobalSantaFe pursuant to the Merger Agreement (see Note 3―Merger with GlobalSantaFe Corporation). Note 7―Income Taxes We are a Cayman Islands company and we are not subject to income tax in the Cayman Islands. We operate through our various subsidiaries in a number of countries throughout the world. Income taxes have been provided based upon the tax laws and rates in the countries in which operations are conducted and income is earned. There is no expected relationship between the provision for or benefit from income taxes and income or loss before income taxes because the countries in which we operate have taxation regimes that vary not only with respect to nominal rate, but also in terms of the availability of deductions, credits and other benefits. Variations also arise when income earned and taxed in a particular country or countries fluctuates from year to year. 8 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) The estimated annual effective tax rate for the nine months ended September30, 2007 and September30, 2006 was based on estimated annual income before income taxes for each period after adjusting for certain items such as net gains on rig sales and discrete items. The company recognizes interest and penalties related to unrecognized tax benefits as income tax expense. At January 1, 2007, the total unrecognized tax benefit related to uncertain tax positions was $303million, of which $294million would affect the effective tax rate if recognized. These amounts included $84million and $83million of interest and penalties, respectively. During the quarter ended September30, 2007, the total unrecognized tax benefit resulting from positions taken during the period increased by $11million, including $4million of interest and penalties. As a result of tax positions taken during a prior period, the total unrecognized tax benefit increased by $21million and decreased by $7million resulting in a net increase of $14million. The increase was primarily related to exchange losses. The total unrecognized tax benefit at September30, 2007 was $353 million, of which $344million would affect the effective tax rate if recognized. Our income tax returns are subject to review and examination in the many various jurisdictions in which we operate. It is reasonably possible that the unrecognized tax benefits related to uncertain tax positions will materially change within the next 12 months although it is not possible to estimate the impact of such a change. Our 2004 and 2005 U.S. federal income tax returns are currently under examination by the U.S. Internal Revenue Service (“IRS”). In October 2007, we received from the IRS examination reports setting forth proposed changes to the U.S. federal taxable income reported for the years 2004 and 2005. The proposed changes are primarily related to intercompany pricing and certain 2004 restructuring transactions, and would result in a cash tax payment of approximately $413 million, exclusive of interest. We believe our returns are materially correct as filed, and we intend to vigorously defend against these proposed changes. Our 2006 U.S. federal income tax returns and certain net operating losses generated in 2000 through 2003 are subject to examination. We believe our returns are materially correct as filed, and we intend to vigorously defend against any proposed changes. Certain of our Brazilian income tax returns for the years 2000 through 2003 are currently under examination.The Brazil tax authorities have issued tax assessments totaling $40 million, plus a 75 percent penalty and $32million of interest through September 30, 2007.We believe our returns are materially correct as filed, and we intend to vigorously contest these assessments. While we cannot predict or provide assurance as to the final outcome, we do not expect the ultimate liability resulting from any examination to have a material adverse effect on our consolidated financial position, results of operations or cash flows. A valuation allowance for deferred tax assets is recorded when it is more likely than not that some or all of the benefit from the deferred tax asset will not be realized. We provide a valuation allowance to offset deferred tax assets where, in the opinion of management, it is more likely than not that the financial statement benefit of these losses will not be realized, including the possible expiration of these benefits prior to their utilization. During the three months ended September 30, 2007, the valuation allowance for non-current deferred tax assets decreased $58 million, which resulted from a change in estimate related to the expected utilization of our U.S. foreign tax credits. Norwegian civil tax and criminal authorities are investigating certain transactions undertaken in 2001 and 2002. In the second quarter of 2007, the Norwegian authorities expanded the investigation and during the third quarter of 2007 secured certain records located in the United Kingdom related to a separate Norway subsidiary that was previously subject to tax in Norway. In June 2006, we filed a formal protest with respect to a notification from the Norwegian tax authorities regarding their intent to propose adjustments to taxable income related to the 2001 and 2002 restructuring. These proposed assessments would result in an increase in tax of approximately $290 million, plus interest, and the authorities further indicated they intend to impose penalties, which could range from 15 to 60 percent of the assessments. We believe the Norwegian authorities are contemplating a separate tax assessment of approximately $121 million related to a 2001 dividend payment, plus interest and a penalty, which could range from 15 to 60 percent of the assessment. The Norwegian tax authorities initiated inquiries in September 2004 and in March 2005 took action to obtain additional information regarding these transactions pursuant to a Norwegian court order. We have continued to respond to information requests from the authorities. We plan to vigorously contest any assertions by the Norwegian authorities in connection with the restructuring transactions or dividend and any increase in the scope of the current investigation. On January 1, 2007, as part of our implementation of FIN 48, we recorded a long-term liability of $142 million related to these issues. Since January 1, 2007, the long-term liability has increased to $168 million due to the accrual of interest and exchange rate fluctuations. While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect the ultimate resolution of these matters to have a material adverse effect on our consolidated financial position or results of operations although it may have a material adverse effect on our consolidated cash flows. 9 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Our tax returns in the other major jurisdictions in which we operate are generally subject to examination for periods ranging from three to six years. We have agreed to extensions beyond the statute of limitations in two jurisdictions for up to 12 years. Tax authorities in certain jurisdictions are examining our tax returns and in some cases have issued assessments. We are defending our tax positions in those jurisdictions. While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect the ultimate liability to have a material adverse effect on our consolidated financial position, results of operations or cash flows. TODCO Tax Sharing Agreement (“TSA”)—On July 11, 2007, Hercules Offshore, Inc. (“Hercules”) completed the acquisition of TODCO (the “TODCO Acquisition”). The TSA requires Hercules to make an accelerated change of control payment to our wholly owned subsidiary, Transocean Holdings Inc. (“Transocean Holdings”), within 30 days of the date of the acquisition as a result of the deemed utilization of TODCO’s remaining pre-IPO tax benefits. The amount of the accelerated payment owed to Transocean Holdings is calculated by multiplying 80 percent by the then remaining pre-IPO tax benefits at the July 11, 2007 effective date of the TODCO Acquisition. In August 2007, Hercules made a change of control payment of approximately $118million to Transocean Holdings. We believe Hercules owes an additional amount of approximately $10million related to the change of control of TODCO. The TSA also requires Hercules to make additional payments to Transocean Holdings based on a portion of the tax benefit from the exercise of certain compensatory stock options to acquire our ordinary shares by TODCO’s current and former employees and directors, when and if those options are exercised. We estimate that the amount of payments to Transocean Holdings related to compensatory options that remain outstanding at September 30, 2007, assuming a Transocean share price of $113.05 per share at the time of exercise of the compensatory options (the actual price of our ordinary shares at the close of trading on September 28, 2007), will be approximately $23 million. However, there can be no assurance as to the amount and timing of any payment which Transocean Holdings may receive. In addition, any future reduction of the pre-IPO tax benefits by the U.S. taxing authorities upon examination of the TODCO tax returns may require Transocean Holdings to reimburse TODCO for some of the amounts previously paid. We recognized $276 million as other income in the third quarter of 2007 for the change of control payment discussed above and payments received in prior periods related to TODCO's 2006 and 2007 tax years. 10 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Note 8―Debt Debt, net of unamortized discounts, premiums and fair value adjustments, is comprised of the following (in millions): September30, December31, 2007 2006 Term Credit Facility due August 2008 $ – $ 700 Floating Rate Notes due September 2008 (a) 1,000 1,000 6.625% Notes due April 2011 178 180 7.375% Senior Notes due April 2018 247 247 Zero Coupon Convertible Debentures due May 2020 (put options exercisable May2008 and May 2013) (b) 18 18 1.5% Convertible Debentures due May 2021 (put options exercisable May2011 and May 2016) 400 400 8% Debentures due April 2027 57 57 7.45% Notes due April 2027 (c) 95 95 7.5% Notes due April 2031 598 598 Total debt 2,593 3,295 Less debt due within one year (a)(b)(c) 1,018 95 Total long-term debt $ 1,575 $ 3,200 (a) The Floating Rate Notes due September 2008 were classified as debt due within one year at September 30, 2007. (b) The Zero Coupon Convertible Debentures were classified as debt due within one year at September30, 2007 since the bondholders have the right to require us to repurchase the debentures in May 2008. (c) The 7.45% Notes were classified as debt due within one year at December31, 2006 since holders had the option to require us to repurchase the notes in April2007. As of March31, 2007, we reclassified these notes as long-term debt, as no holders had notified us of their intent to exercise their option by the required notification date of March15, 2007. The scheduled maturity of our debt assumes the bondholders exercise their options to require us to repurchase the Zero Coupon Convertible Debentures and 1.5% Convertible Debentures in May2008 and May2011, respectively. All amounts are stated at face value, except for the Zero Coupon Convertible Debentures, which are included at the price we would be required to pay should the bondholders exercise their right to require us to repurchase the debentures in May 2008. The scheduled maturities are as follows (in millions): Twelve months ending September 30, 2008 $ 1,019 2009 – 2010 – 2011 565 2012 – Thereafter 1,004 Total $ 2,588 Revolving Credit Facility—In July 2005, we entered into a $500 million, five-year revolving credit agreement (“Revolving Credit Facility”). In May 2006, we increased the credit limit on the facility from $500million to $1.0 billion and extended the maturity date by one year from July 2010 to July 2011. In June2007, we extended the maturity on the facility by one year from July 2011 to July 2012 and clarified the method pursuant to which we may insure our fleet (see Note 10―Contingencies–Retained Risk). The Revolving Credit Facility bears interest, at our option, at a base rate or at the London Interbank Offered Rate (“LIBOR”) plus a margin that can vary from 0.19 percent to 0.58 percent depending on our non-credit enhanced senior unsecured public debt rating (“Debt Rating”). A facility fee, varying from 0.06 percent to 0.17 percent depending on our Debt Rating, is incurred on the daily amount of the underlying commitment, whether used or unused, throughout the term of the facility. A utilization fee, varying from 0.05 percent to 0.10 percent depending on our Debt Rating, is payable if amounts outstanding under the Revolving Credit Facility are greater than or equal to 50percent of the total underlying commitment. At September 30, 2007, the applicable margin, facility fee and utilization fee were 0.26 percent, 0.09 percent and 0.100 percent, respectively. The Revolving Credit Facility requires compliance with various covenants and provisions customary for agreements of this nature, including a debt to total tangible capitalization ratio, as defined by the Revolving Credit Facility, of not greater than 60percent. At September 30, 2007, we had no borrowings outstanding and $1.0 billion remained available under this facility. 11 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Bridge Loan Facility—In September 2007, we entered into the Bridge Loan Facility. The terms of the Bridge Loan Facility contemplate a one-time loan of up to $15 billion at either (1) a base rate, determined as the greater of (A)the prime loan rate quoted in The Wall Street Journal Money Rates Section as the prime rate or (B)the federal funds effective rate plus 0.5 percent, or (2) the reserve adjusted LIBOR plus the applicable margin, which is based upon our Debt Rating. As of October 30, 2007, the applicable margin was 0.4 percent. The obligation of each lender to make a loan under the Bridge Loan Facility is subject to the satisfaction of certain conditions, including the execution of satisfactory documentation and the consummation, or substantially concurrent consummation, of the Transactions. We may prepay the Bridge Loan Facility in whole or in part without premium or penalty. In addition, this facility requires mandatory prepayments of outstanding borrowings in an amount equal to 100percent of the net cash proceeds resulting from any of the following (in each case subject to certain agreed exceptions): (1)the sale or other disposition of any of our property or assets above a predetermined threshold; (2)the receipt of certain net insurance or condemnation proceeds; (3) certain issuances of our equity securities; and (4)the incurrence of indebtedness for borrowed money by us. The Bridge Loan Facility also contains certain covenants that are applicable during the period in which any borrowings are outstanding, including a maximum leverage ratio and covenants restricting our ability to pay dividends. Borrowings under the Bridge Loan Facility are subject to acceleration upon the occurrence of events of default. Debt Repayments—On August13, 2007, we terminated our existing $1.0 billion, two-year term credit facility that we originally entered into on August 30, 2006 with the lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative Agent, Citibank, N.A. as Syndication Agent, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., Calyon New York Branch and The Royal Bank of Scotland plc (the “Term Credit Facility”) and recognized a loss on the termination of this agreement of approximately $1 million, in the third quarter of 2007. Under the terms of the Term Credit Facility, we were able to request borrowings up to $1.0 billion over the first six months of the term. After six months, any unused capacity was cancelled. Once repaid, the funds could not be reborrowed. At our election, borrowings could be made under the Term Credit Facility at either (1)the base rate, determined as the greater of (a)the prime loan rate and (b)the sum of the weighted average overnight federal funds rate plus 0.50 percent, or (2)LIBOR plus 0.30 percent, based on current credit ratings. We paid a fee of 0.065percent per annum on the daily amount of the unused commitments under the Term Credit Facility through October3, 2006. In October2006, we borrowed the full $1.0billion in capacity. In connection with the termination, we repaid $70million of the outstanding borrowings on August6, 2007 and the remaining $400million on August 13, 2007. 12 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) The Term Credit Facility contained specified covenants, including a debt to total tangible capitalization covenant. Borrowings under the Term Credit Facility were subject to acceleration upon the occurrence of events of default. Debt Conversions—Holders of our Zero Coupon Convertible Debentures have the option to require us to convert their debentures into our ordinary shares at a rate of 8.1566 ordinary shares per $1,000 debenture any time prior to maturity. During the three and nine months ended September 30, 2007, we issued 203 and 1,426 ordinary shares in exchange for $25,000 and $175,000 aggregate principal amount of debentures, respectively. See Note 14—Subsequent Events. Holders of our 1.5% Convertible Debentures have the option to require us to convert their debentures into our ordinary shares at a rate of 13.8627 ordinary shares per $1,000 debenture any time prior to maturity. During the three and nine months ended September 30, 2007, we issued 623 ordinary shares in exchange for $45,000 aggregate principal amount of debentures. See Note 14—Subsequent Events. Note 9―Earnings Per Share The reconciliation of the numerator and denominator used for the computation of basic and diluted earnings per share is as follows (in millions, except per share data): Threemonthsended September30, Ninemonthsended September30, 2007 2006 2007 2006 Numerator for basic earnings per share Net income for basic earnings per share $ 973 $ 309 $ 2,075 $ 764 Numerator for diluted earnings per share Net income $ 973 $ 309 $ 2,075 $ 764 Add back interest expense on the 1.5% convertible debentures 1 2 5 5 Net income for diluted earnings per share $ 974 $ 311 $ 2,080 $ 769 Denominator for diluted earnings per share Weighted-average shares outstanding for basic earnings per share 289 312 289 320 Effect of dilutive securities: Employee stock options and unvested stock grants 3 3 3 4 Warrants to purchase ordinary shares 2 3 3 3 1.5% convertible debentures 6 5 6 5 Adjusted weighted-average shares and assumed conversions for diluted earnings per share 300 323 301 332 Basic earnings per share Net income $ 3.36 $ 0.99 $ 7.17 $ 2.39 Diluted earnings per share Net income $ 3.24 $ 0.96 $ 6.91 $ 2.31 The effect of the Zero Coupon Convertible Debentures on the calculation of net income for diluted earnings per share and adjusted weighted-average shares and assumed conversions for diluted earnings per share is not presented, as it is not material for any of the periods presented. 13 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Note 10―Contingencies Legal Proceedings—Several of our subsidiaries have been named, along with numerous unaffiliated defendants, in several complaints that have been filed in the Circuit Courts of the State of Mississippi involving over 700 persons that allege personal injury arising out of asbestos exposure in the course of their employment by some of these defendants between 1965 and 1986. The complaints also name as defendants certain of TODCO's subsidiaries to whom we may owe indemnity. Further, the complaints name other unaffiliated defendant companies, including companies that allegedly manufactured drilling related products containing asbestos. The complaints allege that the defendant drilling contractors used those asbestos-containing products in offshore drilling operations, land based drilling operations and in drilling structures, drilling rigs, vessels and other equipment and assert claims based on, among other things, negligence and strict liability, and claims authorized under the Jones Act. The plaintiffs generally seek awards of unspecified compensatory and punitive damages. We have not yet been able to conduct extensive discovery nor determine the number of plaintiffs that were employed by our subsidiaries or otherwise have any connection with our drilling operations. We intend to defend ourselves vigorously and, based on the limited information available to us at this time, we do not expect the liability, if any, resulting from these matters to have a material adverse effect on our consolidated financial position, results of operations or cash flows. In 1990 and 1991, two of our subsidiaries were served with various assessments collectively valued at approximately $14 million from the municipality of Rio de Janeiro, Brazil to collect a municipal tax on services. We believe that neither subsidiary is liable for the taxes and have contested the assessments in the Brazilian administrative and court systems. We have received several adverse rulings by various courts with respect to a June 1991 assessment, which is valued at approximately $13 million. We initially tried to challenge the assessment by means of a writ of mandamus. However, we did not receive an injunction in the above-mentioned writ and the government is attempting to enforce the judgment on this assessment (the amount claimed is approximately $27 million, which exceeds the amount we believe is at issue). In response, we have presented a specific motion to stay the execution based on a $27 million guarantee in the form of oil barrels provided on our behalf by the Brazilian government-controlled oil company, Petrobras. We received a favorable ruling in connection with a disputed August 1990 assessment, and the government has lost what is expected to be its final appeal with respect to that ruling. We also are awaiting a ruling from the Taxpayer's Council in connection with an October 1990 assessment. If our defenses are ultimately unsuccessful, we believe that Petrobras has a contractual obligation to reimburse us for municipal tax payments. We do not expect the liability, if any, resulting from these assessments to have a material adverse effect on our consolidated financial position, results of operations or cash flows. The Indian Customs Department, Mumbai alleged in July 1999 that the initial entry into India in 1988 and other subsequent movements of the Trident II jackup rig operated by the subsidiary constituted imports and exports for which proper customs procedures were not followed and sought payment of customs duties of approximately $31 million based on an alleged 1998 rig value of $49 million, plus interest and penalties, and confiscation of the rig. In January 2000, the Customs Department found that we had imported the rig improperly and intentionally concealed the import from the authorities, and directed us to pay certain other fees and penalties in addition to the amount of customs duties owed. We appealed the Customs Department ruling and an appellate tribunal granted our request that the confiscation be stayed pending the appeal. The appellate tribunal also found that the rig was imported without proper documentation or payment of duties and sustained our position regarding the value of the rig at the time of import as $13 million and ruled that subsequent movements of the rig were not liable to import documentation or duties, thus limiting our exposure as to custom duties to approximately $6 million. The Mumbai High Court’s decision in 2006, together with the Supreme Court of India’s decision in February 2007 to dismiss the leave to appeal petition filed by the Customs Department, have effectively affirmed the appellate ruling. We and our customer agreed to pursue and obtained the issuance of the required documentation from the Ministry of Petroleum that, if accepted by the Customs Department, would reduce the duty to nil. The Customs Department did not accept the documentation or agree to refund the duties already paid. We are pursuing our remedies against the Customs Department and our customer. We do not expect the liability, if any, resulting from this matter to have a material adverse effect on our consolidated financial position, results of operations or cash flows. 14 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) One of our subsidiaries is involved in an action with respect to a customs matter relating to the Sedco710 semisubmersible drilling rig. Prior to our merger with Sedco Forex, this drilling rig, which was working for Petrobras in Brazil at the time, had been admitted into the country on a temporary basis under authority granted to a Schlumberger entity. Prior to the Sedco Forex merger, the drilling contract with Petrobras was transferred from the Schlumberger entity to an entity that would become one of our subsidiaries, but Schlumberger did not transfer the temporary import permit to any of our subsidiaries. In early 2000, the drilling contract was extended for another year. On January 10, 2000, the temporary import permit granted to the Schlumberger entity expired, and renewal filings were not made until later that January. In April 2000, the Brazilian customs authorities cancelled the temporary import permit. The Schlumberger entity filed an action in the Brazilian federal court of Campos for the purpose of extending the temporary admission. Other proceedings were also initiated in order to secure the transfer of the temporary admission to our subsidiary. Ultimately, the court permitted the transfer of the temporary admission from Schlumberger to our subsidiary but did not rule on whether the temporary admission could be extended without the payment of a financial penalty. During the first quarter of 2004, the Brazilian customs authorities issued an assessment totaling approximately $125million at that time against our subsidiary. The first level Brazilian court ruled in April 2007 that the temporary admission granted to our subsidiary had expired which allowed the Brazilian customs authorities to execute on their assessment. Following this ruling, the Brazilian customs authorities issued a revised assessment against our subsidiary. As of October30, 2007, the U.S. dollar equivalent of this assessment was approximately $210 million in aggregate, including interest, which we contest. We are not certain as to the basis for the increase in the amount of the assessment, and in September 2007, we received a temporary ruling in our favor from a Brazilian federal court that the valuation method used by the Brazilian customs authorities was incorrect. We intend to continue to aggressively contest this matter and we have appealed the first level Brazilian court’s ruling to a higher level court in Brazil. There may be further judicial or administrative proceedings that result from this matter. While the court has granted us the right to continue our appeal without the posting of a bond, it is possible that we may be required to post a bond for up to the full amount of the assessment in connection with these proceedings. We have also put Schlumberger on notice that we consider any assessment to be solely the responsibility of Schlumberger, not our subsidiary. Nevertheless, we expect that the Brazilian customs authorities will continue to seek to recover the assessment solely from our subsidiary, not Schlumberger. Schlumberger has denied any responsibility for this matter, but remains a party to the proceedings. We do not expect the liability, if any, resulting from this matter to have a material adverse effect on our consolidated financial position, results of operations or cash flows. In the third quarter of 2006, we received tax assessments of approximately $122million from the state tax authorities of Rio de Janeiro in Brazil against one of our Brazilian subsidiaries for customs taxes on equipment imported into the state in connection with our operations. The assessments resulted from a preliminary finding by these authorities that our subsidiary’s record keeping practices were deficient. We continue to review documents related to the assessments, and while our review is not complete, we currently believe that the substantial majority of these assessments are without merit. We filed an initial response with the Rio de Janeiro tax authorities on September9, 2006 refuting these additional tax assessments. In September2007, we received confirmation from the state tax authorities that they believe the additional tax assessments are valid, and then we filed an appeal on September27, 2007 to the state taxpayers council contesting these assessments. While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect it to have a material adverse effect on our consolidated financial position, results of operations or cash flows. 15 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) We are involved in a number of other lawsuits, all of which have arisen in the ordinary course of our business. We do not expect the liability, if any, resulting from these matters to have a material adverse effect on our consolidated financial position, results of operations or cash flows. We are also involved in various tax matters (see Note 7―Income Taxes). Retained Risk—We have renewed our insurance coverages for the 12-month period beginning May1, 2007. Under the new program, we generally maintain a $125 million per occurrence deductible on our hull and machinery, which is subject to an aggregate deductible of $250 million. In addition, we maintain a $10 million per occurrence deductible on crew personal injury liability and $5 million per occurrence deductible on third-party property claims, which together are subject to an aggregate deductible of $50 million that is applied to any occurrence in excess of the per occurrence deductible until the aggregate deductible is exhausted. At present, the insured value of our drilling rig fleet is approximately $22 billion in aggregate. We also carry $950 million of third-party liability coverage exclusive of the personal injury liability deductibles, third-party property liability deductibles and retention amounts described above. We retain the risk through self-insurance for any losses in excess of the $950 million limit. We do not generally have commercial market insurance coverage for physical damage losses to the Transocean fleet due to hurricanes in the U.S. Gulf of Mexico and war perils worldwide. We do not carry insurance for loss of revenue. In the opinion of management, adequate accruals have been made based on known and estimated losses related to such exposures. Letters of Credit and Surety Bonds—We had letters of credit outstanding totaling $404 million and $405million at September 30, 2007 and December 31, 2006, respectively. These letters of credit guarantee various contract bidding and performance activities under various uncommitted lines provided by several banks. As is customary in the contract drilling business, we also have various surety bonds in place that secure customs obligations relating to the importation of our rigs and certain performance and other obligations. Surety bonds outstanding totaled $8 million and $6 million at September 30, 2007 and December 31, 2006, respectively. Note 11―Stock Warrants On July 26, 2007, we issued 861,700 ordinary shares and we received $16 million in cash related to the exercise of 49,240 warrants. At September 30, 2007, 154,660 warrants were outstanding to purchase 2,706,550 ordinary shares at an exercise price of $19.00 per share. The warrants expire on May 1, 2009. See Note 3—Merger with GlobalSantaFe Corporation. Note 12―Retirement Plans and Other Postemployment Benefits Defined Benefit Pension Plans—We have several defined benefit pension plans, both funded and unfunded, covering substantially all of our U.S. employees. We also have various defined benefit plans in Norway, Nigeria, Egypt and Indonesia that cover our employees and certain frozen plans acquired in connection with the R&B Falcon merger that cover certain current and former employees. 16 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Net periodic benefit cost for these defined benefit pension plans includes the following components (in millions): Threemonthsended September30, Ninemonthsended September30, 2007 2006 2007 2006 Components of net periodic benefit cost (a) Service cost $ 5 $ 5 $ 16 $ 15 Interest cost 6 5 16 15 Expected return on plan assets (5 ) (5 ) (16 ) (15 ) Amortization of prior period service cost – – 1 1 Recognized net actuarial losses 1 1 3 3 Net periodic benefit cost $ 7 $ 6 $ 20 $ 19 (a) Amounts are before income tax effect. We contributed approximately $17 million to the defined benefit pension plans during the nine months ended September 30, 2007. We expect to make an additional contribution of approximately $6 million to our defined benefit pension plans in the remaining three months of 2007, which we expect will be funded from cash flow from operations. Postretirement Benefits Other Than Pensions (“OPEB”)—We have several unfunded contributory and noncontributory OPEB plans covering substantially all of our U.S. employees. Net periodic benefit costs for these other postretirement plans and their components, including service cost, interest cost, amortization of prior service cost and recognized net actuarial losses, were less than $1 million and $2 million for each of the three and nine months ended September 30, 2007 and 2006, respectively. We contributed approximately $2 million to the other postretirement benefit plans during the nine months ended September 30, 2007. We expect to make less than $1 million in additional contributions to other postretirement benefit plans in the remaining three months of 2007, which we expect to fund using cash flows from operations. Note 13—Supplementary Cash Flow Information Non-cash investing activities for the nine months ended September30, 2007 and 2006 included $80million and $51million, respectively, related to accruals of capital expenditures. The accruals have been reflected in the consolidated balance sheet as an increase in property and equipment, net and in accounts payable. Cash payments for interest were $116 million and $52 million for the nine months ended September30, 2007 and 2006, respectively. Cash payments for income taxes, net, were $163 million and $74million for the nine months ended September 30, 2007 and 2006, respectively. Note 14―SubsequentEvents Pacific Drilling— In April 2007, we entered into a marketing and purchase option agreement with Pacific Drilling Limited that provided us with the exclusive marketing right for two newbuild Ultra-Deepwater Floaters as well as an option to purchase a 50 percent interest in a joint venture company through which we and Pacific Drilling would own the drillships. In October 2007, we obtained afirm commitmentfor one of the drillships, and we exercised the option to acquire a 50 percent interest in the joint venture in exchange for approximately $238 million, representing 50 percent of the documented costs of the drillships at the time of exercise. We are providing construction management services and have agreed to provide operating management services once the drillships begin operations. Beginning in October 2010, Pacific Drilling will have the right to exchange its interest in the joint venture for our ordinary shares or cash. 17 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) We have evaluated our interest in the joint venture company and have determined that the joint venture company meets the definition of a variable interest entity. We have identified our company as the primary beneficiary under FASB Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities. As a result, we will consolidate the joint venture company in our financial statements and the interest that is not owned by us will be reflected as minority interest on our consolidated balance sheets. Debt Conversion—As of October 26, 2007, we issued 146,818 ordinary shares subsequent to September 30, 2007 upon conversion of $18,000,000 aggregate principal amount of our Zero Convertible Debentures at a rate of 8.1566 ordinary shares per $1,000debenture. As of
